360 FUNDS SUITE 601 NEW YORK, NY 10170 September 4, 2012 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: 360 Funds (“Trust”) (File Nos. 333-123290 and 811-21726), on behalf of The USX China Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 14 to the Trust’s Registration Statement on Form N-1A, which was filed electronically on August 28, 2012. If you have any questions concerning the foregoing, please call the undersigned at 215-830-8990. Sincerely, 360 Funds /s/ David F. Ganley David F. Ganley Secretary cc: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
